per curiam:
El 15 de noviembre de 1991 el Director de la Oficina de Inspección de Notarías nos rindió un informe sobre la obra notarial del abogado notario Algimiro Díaz Ayala. En dicho informe nos indica que el 27 de septiembre de 1985 autorizó al notario Díaz Ayala a trasladar sus Pro-tocolos a la Ave. Condado 609, Oficina 709, en Santurce. Desde entonces no ha tenido la Oficina del Director de Ins-pección de Notarías notificación alguna de que dicho nota-rio se haya mudado.
*162Tanto el formulario sobre la actividad notarial del abo-gado notario Díaz Ayala de 1990, como los índices notaria-les, reflejan esa misma dirección.
Continuó informándonos el Director de la Oficina de Inspección de Notarías que su oficina no ha podido comu-nicarse con dicho notario “a pesar de visitas periódicas y llamadas telefónicas que ha hecho al lugar en que radica su oficina y las notificaciones que le ha hecho por correo”. Los índices notariales del abogado notario Díaz Ayala re-flejan que éste ha tenido actividad notarial sujeta a inspección.
El 27 de noviembre de 1991 emitimos una resolución ordenándole al abogado notario Díaz Ayala que nos infor-mase su dirección actual y mostrase causa por la cual, a tenor con lo dispuesto en los Arts. 7 y 53 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sees. 2011 y 2077), no deba ser disciplinado como notario.
El abogado notario Díaz Ayala ha comparecido y “acepta no haber cumplido con las disposiciones del Artículo 7 y 53 de la Ley Notarial de 1987, Ley número 75[, supra]”. Alega que su actuación no ha causado daño y que ésta se debió a una serie de problemas de índole personal. También nos informa que desde que vendió sus oficinas, aparentemente para el año 1989, “no [ha] podido ni [ha] tenido oficinas específicas en ningún lado y [ha] vivido como un nómada, mudándose de residencias alquiladas en por lo menos cinco ocasiones”.
De acuerdo con el abogado notario Díaz Ayala, las escri-turas que ha hecho las ha mantenido “dentro de un archivo especial, encuadernadas de conformidad, y dicho archivo [lo] acompaña en [sus] mudanzas para garantizar su cus-todia y seguridad”. Informó, además, su dirección actual.
Tomando en consideración que el abogado notario Díaz Ayala ha admitido no haber cumplido con las disposiciones de los Art. 7 y 53 de la Ley Notarial de Puerto Rico, supra, y las razones expuestas por éste para dicho incumpli-*163miento, se dictará sentencia suspendiendo al abogado no-tario Algimiro Díaz Ayala del ejercicio del notariado de forma indefinida hasta que éste acredite que sus circuns-tancias personales han cambiado y que está en posición de cumplir a cabalidad con todas las disposiciones de la Ley Notarial de Puerto Rico. Además, se ordenará al Alguacil General de este Tribunal que se incaute de los Protocolos y registros de afidávit del abogado notario Díaz Ayala.